Response to Amendment

1.	This action is in response to the request for reconsideration filed on 8/22/2022.
2.	As per applicant’s request claim 1 have been amended.
3.	As per applicant’s request claims 1-11 has been considered but they are not persuasive.
4.	 Claims 1, 3-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burges USPN 6,112,195 in view of Owechko et al USPN 8,645,294.
5.	Claims 2 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In remarks applicant argues,

    PNG
    media_image1.png
    67
    656
    media_image1.png
    Greyscale

In response to an applicants’ argument
It was noted that cited reference Burges fairly taches or disclose  
    PNG
    media_image1.png
    67
    656
    media_image1.png
    Greyscale

(column 5, line 32, given the general solution to the system of equations (10), construction of a kernel function remains. It may not be possible to simply substitute any F in equation (13) for K in equation (1), since the set of functions K may have further constraints placed on them by the particular method being used, for example, their dependence on the parameter set p.sub.q. However, such constraints are easily satisfied, since the only requirement on the F's is that they are differentiable) and reference further discloses (column 5, line 40, For example, for support vectors machines, the kernels take the form K(s.sub.q, x), where the s.sub.q are the support vectors (which have dimension equal to that of x). There are two constraints on the form the kernels may take: they must be symmetric, K(x, y) =K(y,x) .A-inverted.x, y in .di-elect cons.R.sup.n, and they must satisfy Mercer's positivity constraint (e.g., see, B. E. Boser, I. M. Guyon, and V. Vapnik, Extracting support data for a given task, in U. M. Fayyad and R. Uthurusame, editors, Proceedings, First International Conference on Knowledge Discovery & Data Mining, AAAI Press, Menlo Park, Calif., 1995; and R. Courant and D. Hilbert, Methods of Mathematical Physics, Interscience, 1953). Therefore, examiner interprets that cites reference fairly disclose and allows parameter estimation towards deeper understanding of the process and parameter estimation is often formulated for optimization problem, where all experimental data points are considered as equally important.

In remarks applicant argues,

    PNG
    media_image2.png
    70
    654
    media_image2.png
    Greyscale

In response to an applicant’s arguments, 
It was noted that cited reference Burges fairly taches or disclose  
[AltContent: rect]
    PNG
    media_image2.png
    70
    654
    media_image2.png
    Greyscale

(column 7, line 5, so there exists no .gamma. such that g.sub..gamma. =g.sub..beta. .degree.g.sub..alpha.. However, to first order in .alpha., .beta., the above transformations do form a group, with g.sub..alpha..sup.-1 =g.sub.-.alpha.. Thus, the action may be viewed as of a group only for infinitesimal values of the parameters (e.g., see the above-mentioned reference by Peter J. Olver). Despite this fact, the transformation represented by equation (19) does constitute a translation of the binned data for finite values of .alpha. (in fact for any (.alpha..di-elect cons.[0,1]). But if the action is a group action for infinitesimal values of the parameters, then the corresponding differential operators are necessarily generators for some Lie group. Indeed, one may explicitly compute the exponentiation of the generator corresponding to equation (16) acting on a particular point, for example: ##EQU10## where the h.sub.i are functions of .alpha. alone. This only corresponds to the transformation (equation (19)) to first order in .alpha.. To summarize, the transformation (equation (19)) coincides with that of a Lie group only for infinitesimal values of the parameters; for finite values, it is no longer a group, but it is still the desired transformation. A Simple Example: The 4 Pixel Stack To show how things work, the following is a simple example of an image which consists of a stack of 4 pixels. Equation (6) becomes: {((x.sub.1 -x.sub.0).differential..sub.x0 +(x.sub.2 -x.sub.1).differential..sub.x1 +(x.sub.3 -x.sub.2).differential.x.sub.2 +(x.sub.0 -x.sub.3).differential..sub.x3 }u(x)=0 (22)
The general solution to this is: ##EQU11## and where F is any C.sup.1. This solution has two properties to which attention should be drawn. First, u.sub.0, and only u.sub.0, is "globally" invariant (invariant for any of the allowed values of .alpha. in equation. Thus, examiner interprets that reference allows sample distribution and illustratively described in the context of pattern recognition and inventive concept is applicable to all kernel-based methods regression estimates, density estimation, etc.

In remarks applicant argues,
kernel mean µ and the kernel function k

In response to an applicant’s arguments, 
It was noted that cited reference Burges fairly taches or disclose a kernel mean µ and the kernel function k (column 5, line 55, the data are points in the vector space R.sup.n. Below, this space is referred to as I for "input." (Call the vector space for the preprocessed data P for "preprocessed."). Now, suppose that some number of symmetries have been imposed, resulting in a complete set of size r&lt;n, so that the number of independent integrals (and hence, the dimension of P) is n-r. Thus, the solutions have the general form of equation (13) above. We can then, in accordance with the principles of the invention, simply choose F to have the form of a kernel function which is known to satisfy the constraints, but which takes n-r arguments instead of n. As a specific example, we might take degree p polynomial kernels, for which the F will have the form F(u,v)=(u.multidot.v+1).sup.p,u,v.di-elect cons.R.sup.n-r (15). Since such kernels are symmetric and satisfy Mercer's condition, all the desired constraints are satisfied. What was a polynomial support vector machine has, in accordance with the inventive concept, become a polynomial support vector machine acting on preprocessed data. However, the functional form that the overall kernels take, when considered as functions of the input data x, will no longer in general be polynomial. Therefore, examiner interprets that reference k function which utilizes the form of a kernel function which is known to satisfy the constraints, but which takes n-r arguments of µ as a specific example, which might take degree p polynomial kernels.

Interview Summary 
On September 7, 2022, Examiner Khatri conducted a telephone interview with applicants’ representative, Ebeneser Thomas and discussed the key features of the invention and to clarify the amendment and further discussed limitation of claim 7 and functionality of calculation and execution units.  No agreement was reached and examiner wish to express his appreciation to the applicant’s representative for his time and meaningful discussion during the interview.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191